Name: Commission Regulation (EEC) No 842/83 of 11 April 1983 amending for the seventh time Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4 . 83 Official Journal of the European Communities No L 92/ 11 COMMISSION REGULATION (EEC) No 842/83 of 11 April 1983 amending for the seventh time Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1871 /80 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas under Commission Regulation (EEC) No 1959/82 (4), as last amended by Regulation (EEC) No 534/83 (*), an invitation to tender was issued for the refund on export of wholly milled long grain rice to certain third countries ; whereas exports of long grain rice carried out up to the present time in the context of the said Regulation have not wholly disposed of the exportable stocks of rice ; Whereas , in view of the estimated amounts of rice available from the 1982/83 marketing year, the disposal of long grain rice should be facilitated ; whereas, therefore, the quantities put out for tender should be increased and the period of application of the said Regulation should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1959/82 is hereby amended as follows :  the second subparagraph of Article 1 ( 1 ) is replaced by the following : The invitation to tender shall cover a maximum of 126 250 tonnes of wholly milled long grain rice .'  in Article 1 (2), ' 28 April 1983' is replaced by '30 June 1983 ',  in the second sentence of Article 8 , '28 April 1983' is replaced by '30 June 1983 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 184, 17 . 7 . 1980 , p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 36 . (4) OJ No L 212, 21 . 7 . 1982, p. 36 . 4 OJ No L 63 , 9 . 3 . 1983 , p. 5 .